COURT OF APPEALS OF VIRGINIA


              Present: Judges Beales, Russell and Senior Judge Frank
UNPUBLISHED



              CITY OF DANVILLE
                                                                                MEMORANDUM OPINION*
              v.     Record No. 0620-16-4                                           PER CURIAM
                                                                                   AUGUST 9, 2016
              LARRY BOBBY GENE BARTON


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (James A. L. Daniel; Daniel, Medley & Kirby, P.C., on briefs), for
                               appellants.

                               (Michael A. Kernbach, on brief), for appellee.


                     The City of Danville appeals a decision of the Workers’ Compensation Commission

              finding that Larry Barton’s benefits should not be terminated. The City contends the

              Commission erred by finding that (1) Barton’s vocational rehabilitation counselor did not

              reasonably provide jobs appropriate to his residual capacity; (2) Barton did not refuse to

              cooperate with vocational rehabilitation efforts; (3) the City should not be credited Barton’s

              bonus pay from dissimilar employment which he directed to be paid to his spouse; and (4) the

              City should not be credited additional hours Barton worked in dissimilar employment since his

              employment with the City had ceased. We have reviewed the record and the Commission’s

              opinion and find that this appeal is without merit. Accordingly, we affirm for the reasons stated

              by the Commission in its final opinion. See Barton v. City of Danville, VWC File No.

              VA00000300287 (Mar. 18, 2016). We dispense with oral argument and summarily affirm




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
because the facts and legal contentions are adequately presented in the materials before the Court

and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                        Affirmed.




                                           - 2-